C7i liii Jtss ‘ci:                                                                                            LISA MAIL
  CAROlYN WR1C1 I                                                                                        Ci IRK 011111 Cot rg I
                                                                                                            (214)712-3450
irs ins                                                                                                iIicciirk Sihtxcouns.gov
  DAVID I_. BRI 1)01s
  Moii V I:RA\cls                                                                                                   :1
 Dot tii AS S. LANd                                                                                   Bi jsiNi:ss ADSONIS iRAIOR
 I:i   I/AiiI I   I LASh—MEl RS                                                                              (214) 712-3434
 Roiii:RF     54. [iliMoki:                                                                         gay Ic.’ uinp2()lI] Ixcou rts guy
 LAS, SI Vi KS                                            totirt o( ZtppcaL
 DAVID [“ASS                                                                                                   [ASCIMD
 DAV0 I_I wi s                                 Jiftlj ItrIrt of cxa at Di11n                                 (214) 745-10H3
 ADA I3R()V,N
                                                       600 C(IMMLRUI: Si Ill_h I, Sui I   200
 CHAR; S [I)I)i)AitI                                                                                            Isi LRNL I
 I3o.i \‘iirII:IIII I                                        DAli AS. ii;XAS 75202                WWW. I Xciii Ri 5(11 ,vJ5i I ICOA.ASIX
 DAV1DJ. SCIlINUK                                                (214)712-3400




                                                             September 08, 2015


            Richard Taylor
            TDCJ No. 816002
            Telford Unit
            3899 State Hwy 98
            New Boston, Tx. 75570


             RE:         Court of Appeals Number:          05-01-00825-CR
                         Trial Court Case Number:          F00-72692-Q

            Style: Banda, Luis Alberto
                         V.
                         The State of Texas


                           I.     The case has been submitted and is pending consideration.

                          2.      The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                                  habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                                  information.

                          3.      The Court has no record of an appeal on file in the above referenced name or trial
                                  court number.

                          4.      Enclosed is a copy of the opinion in your appeal

                          5.      This Court does not appoint counsel

                          6.      Neither the judges nor the stall of this Court can give legal advice. Therefore, you
                                  may wish to contact your attorney; the trial court; or the State Counsel for
                                  Offenders, Texas Department of Criminal Justice, P.O. Box 4005, Huntsville, TX,
                                  77342 for further information or assistance.
    7.    The Court does not have jurisdiction to compel the trial court to provide you with
          free copies of any of your trial court records. This Court does not provide free
          copies of any documents without prepayment of costs. Our charge is S. 10 per page
          payable in advance by cashier’s check or money order.

    8.    Your case has been set for submission on

    9.    Our records reflect that the

x   10.   Enclosed please find the copies you requested.( case # 05-01-00825-CR, copy of
          court’s opinion enclosed )

    II.   The cost for the copies you requested is



                                   Respectfully,

                                   Is/ Lisa Matz, Clerk of the Court




                                              7